Citation Nr: 0839564	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is now in effect for bilateral 
sensorineural defective hearing for which a noncompensable 
rating is assigned.

The veteran provided testimony before a Hearing Officer at 
the VARO in February 2006, and again before the undersigned 
Veterans Law Judge at the VARO on Travel Board in July 2008.  
Transcripts are of record.

During the course of the current appeal, the veteran has 
raised a number of other issues, none of which are part of 
the current appellate review.


FINDINGS OF FACT

1.  Any symptoms of dizziness now demonstrated are not 
reflective of any acquired disability of service origin, are 
themselves unrelated to service and are not due to any 
service-connected disability.

2.  The competent and probative evidence does not show that 
the veteran has a left ankle disability of service origin.   

3.  The competent and probative evidence does not show that 
the veteran has a right ankle disability of service origin.   



CONCLUSIONS OF LAW

1.  Dizziness was not incurred in or aggravated by service 
and is not due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 
C.F.F. §§ 3.303, 3.310 (2008)

2.  A left ankle disorder was not incurred in or aggravated 
by service, and may not be presumed to be of service origin  
38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A right ankle disorder was not incurred in or aggravated 
by service, and may not be presumed to be of service origin  
38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed and since, all of which informed him of all pertinent 
requirements for supporting his claims.  The Board finds that 
the content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has also 
provided sworn testimony in his own behalf.

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as arthritis may be established based upon 
a legal presumption by showing that the disability was 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


III.  Factual Background and Analysis

The veteran has testified that he had ankle problems and 
dizziness in service.  Tr. at 4-5.  Specifically, he has 
testified that he was a boatswain's mate, and that he rolled 
his ankles 6 to 8 times in a year when unloading deliveries 
during replenishment and refueling activities while stationed 
on the USS GUAM.  Tr. at 4-6.  He said the first time he was 
given an Ace wrap and told to soak his feet, so when it 
happened again, he figured he could take care of it himself 
and did.  Tr. at 4-5.  He did not tell them of his ankles at 
separation, but continued to have the problems after service.  
Tr. at 6-7.  He said his dizziness occurred three times a 
month, perhaps, and was without nausea or other symptoms for 
which he did not seek in-service care.  Tr. at 9-10.  He said 
he had had symptoms of dizziness after a year and a half or 
so of separation and since, but had not had specialized 
testing to determine any actual organic cause.  Tr. at 11-13.

Service clinical records do not show any ankle injuries or 
dizziness.  He was seen on one occasion in June 1980 with 
complaints of ankle edema with only slight pain.  There was a 
notation that he had had no related incident or accident to 
cause the edema.  An Ace bandage and hot soaks were 
prescribed.  He was told to return as required.  Clinical 
records do not show that he returned thereafter.  The 
veteran's separation examination shows neither complaints nor 
findings of any ankle disorders or dizziness.

Since service, he has been seen on several occasions for 
dermatological complaints relating to both lower extremities 
sometimes accompanied by swelling.  He had surgery on his 
torn right Sartorius muscle in the late 1980's.  

Private treatment records show a long history of smoking with 
some associated intermittent episodes of coughing.  It has 
been suggested that he may have sinus problems but this had 
not been confirmed.

Private treatment records show that he had a left ankle 
sprain in August 1995 after sliding into a base during a 
baseball game; X-rays had shown no fracture.

On VA audiometric examination in January 2003, he 
specifically denied having dizzy spells.  However, on another 
audiometric evaluation in 2005, he said that he had 
occasional dizziness when he would stand up too quickly; it 
was noted that he had hypertension.

VA clinical records confirm that among other problems, he has 
hypertension which is under control with medication.  He has 
been noted to have some joint (e.g., knee) stiffness 
including on a visit in October 2005.

A VA examination in July 2006 was undertaken to determine the 
nature of his current ankle problems.  The findings are 
reported in detail.  He complains of ankle swelling about 2-3 
times a month.  Symptoms get better if he elevates his legs.  
He has some periodic flare-ups with his skin lesions on the 
ankle as well.  He is now diagnosed as having bilateral 
intermittent arthralgia.  X-rays were normal and showed no 
osseous damage, and the ankle examination was otherwise 
negative.  The orthopedic examiner specifically opined that 
given the history, as noted, it is less likely than not that 
his current ankle condition is related to his edema in 
service.  (emphasis added)

The veteran says that a special examination should be 
undertaken to determine the cause of the dizziness.  The 
Board does not concur.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

Moreover, absent any indication of any chronic disability in 
service or for some time thereafter, and since dizziness is 
merely a symptom and not an acquired disability for which 
service connection would be in order in any event, an 
additional examination would not be helpful to his claim and 
is thus unnecessary.  He admittedly has hypertension and 
periodic respiratory complaints in part associated with 
cigarette smoking, and possible sinus problems, all or any of 
which may cause dizziness (particularly orthostatic in 
nature, e.g., when he stands up), but these are not related 
to service, and he has not argued otherwise.

In assessing the veteran's claims with regard to bilateral 
ankle disorders and dizziness, it is noted that service 
records are devoid of reference to either other than the 
single episode of edema absent trauma, etc.  And while he may 
well have had some transitory incident of ankle or dizziness 
problems including those described in his testimony, there 
were no chronic residuals shown at separation.  More 
importantly, there is no evidence of either a chronic right 
or left ankle disorder or dizziness for some time thereafter.  
Even now, he has intermittent symptoms rather than definitive 
diagnoses of any chronic acquired disability, all of which 
symptoms may be due to a variety of causes, none of service 
origin.   

Similarly, there is no evidence or medical opinion 
associating the complaints of dizziness with his hearing loss 
for which he has service connection.

Arthralgia is defined as pain in a joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Mykles v. 
Brown, 7 Vet. App. 372, 373 (1995) and Hayes v. Brown , 9 
Vet. App. 67 (1996).  Dizziness, like any number of other 
subjective complaints or clinical findings, is merely one of 
a myriad potential symptoms.  In neither case does he exhibit 
a chronic acquired disability to which these purported 
symptoms are attributable including of service origin.

The Board appreciates the veteran's cooperation in providing 
what documentation is available, and in his observations and 
candid testimony as to his disabilities.  His sincerity is 
not questioned.  But absent a credible nexus opinion which 
would serve to associate either a current right or left ankle 
disability or dizziness with anything of service origin, 
service connection is not warranted.  With regard to these 
claimed disabilities, the evidence is not equivocal and a 
reasonable doubt is not raised to be resolved in his favor.  
Service connection is denied for dizziness, and left and 
right ankle disorders.  



ORDER

Service connection for dizziness is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.


____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


